DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 that Examiner has relied on 370 as an encapsulation layer and since 370 is an adhesive layer it would not be an encapsulation layer and would further not correspond to the now claimed inorganic and organic layers as claimed.
Examiner maintains that the adhesive which can be formed from resin materials which are known encapsulants and can be considered an encapsulation layer.  Further, Examiner has relied on the teachings of Choi to show that the encapsulation layer can further be formed form inorganic and organic layers as shown in fig. 1B of Choi.  Therefore, the arguments are moot in view of the new grounds of rejection.  The further arguments are similar to the ones presented above, therefore the response given above is applicable.
The rejection is being maintained and has been updated below to include the claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US PGPub 2016/0109998) in view of Choi (US PGPub 2016/0062520).
Re claim 1: Watanabe teaches (e.g. figs. 16, 17) a touch panel comprising: an array layer (210); a pixel defining layer (partition 245; e.g. paragraph 165) disposed on the array layer (210) and comprising an opening (245 has opening for defining pixel; hereinafter “O”); an anode layer (lower electrode 230; e.g. paragraph 178), disposed on the array layer (210) in the opening (O) of the pixel defining layer (245); an organic light-emitting layer (EL layer 250; e.g. paragraph 169) disposed on the anode layer (230) in the opening (O) of the pixel defining layer (245); an encapsulation layer (370) covering the pixel defining layer (245) and the organic light-emitting layer (250); a first touch layer (conductive layer 14; e.g. paragraph 85) disposed on the encapsulation layer (370) and composed of silver nanowires (14 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); a first insulating layer (300) covering the first touch layer (14) and the encapsulation layer (370), and composed of at least one of silicon nitride and silicon oxide (300 is formed of inorganic oxide or nitride material; e.g. paragraphs 129, 131); a second touch layer (15) disposed on the first insulating layer (300) and composed of the silver nanowires (15 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); and a second insulating layer (375) covering the second touch layer (15) and the first insulating layer (300), and 
Watanabe is silent as to explicitly teachings the encapsulation layer comprising a first inorganic layer covering the pixel defining layer and the organic light-emitting layer; an organic layer covering the first inorganic layer; a second inorganic layer covering the organic layer.
Choi teaches (e.g. fig. 1B) the encapsulation layer comprising a first inorganic layer (first inorganic layer 180; e.g. paragraph 105) covering the pixel defining layer (174) and the organic light-emitting layer (176); an organic layer (organic layer 182; e.g. paragraph 107) covering the first inorganic layer (180); a second inorganic layer (second inorganic layer 184; e.g. paragraph 108) covering the organic layer (182).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the materials of the encapsulation multi layers as taught by Choi in the device of Watanabe in order to have the predictable result using known effective materials for encapsulation of organic display elements and ensure device lifetime by using the materials and layer structure which improves durability to repeated bending as taught by Choi (see paragraph 139).
The resulting structure of the combination of Watanabe and Choi would have resulted in the first inorganic layer (180 of Choi) covering the pixel defining layer (245 of Watanabe) and the organic light-emitting layer (250 of Watanabe), the first touch layer (14 of Watanabe) disposed on the surface of the second inorganic layer (184 of Choi); and the first insulating layer (300 of Watanabe) covering the first touch layer (14 of Watanabe) and the second inorganic layer (184 of Choi).
Re claim 2: Watanabe teaches (e.g. figs. 16, 17) a touch panel, comprising: an array layer (210); a pixel defining layer (partition 245; e.g. paragraph 165) disposed on the array layer (210) and comprising an opening (245 has opening for defining pixel; hereinafter “O”); an anode layer (lower electrode 230; e.g. paragraph 178), disposed on the array layer (210) in the opening (O) of the pixel defining layer (245); an organic light-emitting layer (EL layer 250; e.g. paragraph 169) disposed on the anode layer (230) in the opening (O) of the pixel defining layer (245); an encapsulation layer (370) covering the pixel defining layer (245) and the organic light-emitting layer (250); a first touch layer (conductive layer 14; e.g. paragraph 85) disposed on the encapsulation layer (370) and composed of silver nanowires (14 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); and a first insulating layer (300) covering the first touch layer (14) and the encapsulation layer (370).
Watanabe is silent as to explicitly teachings the encapsulation layer comprising a first inorganic layer covering the pixel defining layer and the organic light-emitting layer; an organic layer covering the first inorganic layer; a second inorganic layer covering the organic layer.
Choi teaches (e.g. fig. 1B) the encapsulation layer comprising a first inorganic layer (first inorganic layer 180; e.g. paragraph 105) covering the pixel defining layer (174) and the organic light-emitting layer (176); an organic layer (organic layer 182; e.g. paragraph 107) covering the first inorganic layer (180); a second inorganic layer (second inorganic layer 184; e.g. paragraph 108) covering the organic layer (182).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the materials of the encapsulation multi layers as taught by Choi in the device of Watanabe in order to have the predictable result using known effective materials for encapsulation of organic display elements and ensure device lifetime by using the materials and layer structure which improves durability to repeated bending as taught by Choi (see paragraph 139).
The resulting structure of the combination of Watanabe and Choi would have resulted in the first inorganic layer (180 of Choi) covering the pixel defining layer (245 of Watanabe) and the organic light-emitting layer (250 of Watanabe), the first touch layer (14 of Watanabe) disposed on the surface of the second inorganic layer (184 of Choi); and the first insulating layer (300 of Watanabe) covering the first touch layer (14 of Watanabe) and the second inorganic layer (184 of Choi).
Re claim 3: Watanabe teaches the touch panel according to claim 2, further comprising: a second touch layer (15) disposed on the first insulating layer (300) and composed of the silver nanowires (15 formed of light transmitting material such as Ag nanowire; e.g. paragraph 190, 193); and a second insulating layer (375) covering the second touch layer (15) and the first insulating layer (300).
Re claim 4: Watanabe teaches the touch panel according to claim 3, wherein the second insulating layer (375) is composed of at least one of silicon nitride and silicon oxide (adhesive containing silica; e.g. paragraph 188).
Re claim 5: Watanabe teaches the touch panel according to claim 3, wherein the first insulating layer (300) is composed of at least one of silicon nitride and silicon oxide (300 is formed of inorganic oxide or nitride material; e.g. paragraphs 129, 131).
Re claim 6: Watanabe in view of Choi teaches the touch panel according to claim 2, wherein the first inorganic layer (180 of Choi) and the second inorganic layer (184 of Choi) are composed of at least one of silicon nitride, silicon carbonitride, and silicon oxide (silicon nitride and silicon oxide; e.g. paragraphs 105, 108 of Choi), and the organic layer (180 of Choi) is composed of at least one of propylene, hexamethyldisiloxane, polyacrylates, polycarbonates, and polystyrene (acryl-based resin; e.g. paragraph 107 of Choi).
Re claim 7: Watanabe teaches (e.g. figs. 16, 17) a method for fabricating a touch panel, comprising: forming a pixel defining layer (partition 245; e.g. paragraph 165) on an array layer (210), wherein the pixel defining layer (245) comprises an opening (245 has opening for defining pixel; hereinafter “O”); sequentially forming an anode layer (lower electrode 230; e.g. paragraph 178) and an organic light-emitting layer (EL layer 250; e.g. paragraph 169) on the array layer (210) in the opening (O); forming an encapsulation layer (370) on the pixel defining layer (245) and the organic light-emitting layer (250); and forming a first touch layer (14) composed of silver nanowires on a surface of the encapsulation layer (370); and forming a first insulating layer (300) covering the first touch layer (conductive layer 14; e.g. paragraph 85) and the encapsulation layer (370).
Watanabe is silent as to explicitly teachings forming the encapsulation layer comprising forming a first inorganic layer covering the pixel defining layer and the organic light-emitting layer; forming an organic layer covering the first inorganic layer; and forming a second inorganic layer covering the organic layer.
Choi teaches (e.g. fig. 1B) forming the encapsulation layer comprising forming a first inorganic layer (first inorganic layer 180; e.g. paragraph 105) covering the pixel defining layer (174) and the organic light-emitting layer (176); forming an organic layer (organic layer 182; e.g. paragraph 107) covering the first inorganic layer (180); and forming a second inorganic layer (second inorganic layer 184; e.g. paragraph 108) covering the organic layer (182).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to form the materials of the encapsulation multi layers as taught by Choi in the method of Watanabe in order to have the predictable result using known effective materials for encapsulation of organic display elements and ensure device lifetime by using the materials and layer structure which improves durability to repeated bending as taught by Choi (see paragraph 139).
The resulting method of the combination of Watanabe and Choi would have resulted in forming the first inorganic layer (180 of Choi) covering the pixel defining layer (245 of Watanabe) and the organic light-emitting layer (250 of Watanabe), forming the first touch layer (14 of Watanabe) on the surface of the second inorganic layer (184 of Choi); and forming the first insulating layer (300 of Watanabe) covering the first touch layer (14 of Watanabe) and the second inorganic layer (184 of Choi).
Re claim 8: Watanabe in view of Choi teaches the method according to claim 7, further comprising forming a second touch layer (15 of Watanabe) composed of silver nanowires (15 formed of light transmitting material such as Ag nanowire; e.g. paragraphs 190, 193 of Watanabe) on the first insulating layer (300 of Watanabe); and forming a second insulating layer (375 of Watanabe) covering the second touch layer (15 of Watanabe) and the first insulating layer (370 of Watanabe).
Re claim 10: Watanabe in view of Choi teaches (e.g. fig. 1B of Choi) wherein the first inorganic layer (180 of Choi) is formed on the organic light-emitting layer (176 of Choi) by chemical vapor deposition (CVD; e.g. paragraph 105 of Choi), the organic layer (182 of Choi) is formed on the first inorganic layer (180 of Choi) by inkjet printing (high flowability organic substance at low temperature is deposited; e.g. paragraph 107 of Choi) or chemical vapor deposition, and the second inorganic layer (184 of Choi) is formed on the organic layer (182 of Choi) by chemical vapor deposition (CVD; e.g. paragraph 108 of Choi).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Choi as applied to claim 7 above, and further in view of Nakamura et al. (US PGPub 2010/0134735; hereinafter “Nakamura”).
Re claim 9: Watanabe in view of Choi teaches the method according to claim 7, wherein the organic light-emitting layer is deposited on the anode layer by a vapor deposition process and a mask plate.
Nakamura teaches (e.g. fig. 14A) the organic light-emitting layer (416) is deposited on the anode layer (pixel electrode under 416) by a vapor deposition process and a mask plate (416 deposited by a vapor deposition method and a shadow mask; e.g. paragraph 258).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the vapor deposition and masking method for depositing the organic light emitting layer as taught by Nakamura in the method of Watanabe in view of Choi in order to have the predictable result of using a known method that prevents degradation of the organic matter and ensures a working light emitting device.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Choi as applied to claim 8 above, and further in view of Samproni (US PGPub 2014/0367255).
Re claim 11: Watanabe in view of Choi teaches substantially the entire method as recited in claim 8 except explicitly teaching the first touch layer (14 of Watanabe) is formed by coating a transparent conductive solution on the encapsulation layer by inkjet printing, evaporating a solvent in the transparent conductive solution, and curing the transparent conductive solution with ultraviolet, and the second touch layer (15 of Watanabe) is formed by coating the transparent conductive solution on the first insulating layer by inkjet printing, evaporating the solvent in the transparent conductive solution, and curing the transparent conductive solution with ultraviolet.
Samproni teaches the first touch layer (14 of Watanabe) is formed by coating a transparent conductive solution (nanoparticle silver within a carrier liquid solvent that evaporates after deposition; e.g. paragraph 27; hereinafter “S”) on the encapsulation layer (370 of Watanabe) by inkjet printing (printing; e.g. paragraph 27), evaporating a solvent (nanoparticle silver within a carrier liquid solvent that evaporates after deposition; e.g. paragraph 27) in the transparent conductive solution (S), and curing (curing stations which uses heat and pulsed light curing; e.g. paragraph 27) the transparent conductive solution (S) with ultraviolet, and the second touch layer (15 of Watanabe) is formed by coating the transparent conductive solution (S) on the first insulating layer (300) by inkjet printing (printing; e.g. paragraph 27), evaporating (nanoparticle silver within a carrier liquid solvent that evaporates after deposition; e.g. paragraph 27) the solvent in the transparent conductive solution (S), and curing (curing S) with ultraviolet.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the silver nanoparticle solution and processing method as taught by Samproni in the method of Watanabe in view of Choi in order to have the predictable result of using a known method of processing the silver nanowire touch sensing electrodes of Watanabe since a printing method is a relatively low temperature process which prevents damaging the organic light emitting elements of the device of Watanabe.
Re claim 12: Watanabe in view of Choi and Samproni teaches the method according to claim 11, wherein the transparent conductive solution comprises silver nanowires (nanoparticle silver; e.g. paragraph 27 of Samproni).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822